Citation Nr: 1139239	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  02-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and a depressive disorder. 


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied the Veteran's claim of entitlement to service connection for schizophrenia.  

The Veteran testified at a formal hearing conducted by a Hearing Officer at the RO in October 2002.  The transcript of the hearing is associated with the Veteran's VA claims folder.  He also initially requested a personal hearing before a Veterans Law Judge, but he subsequently withdrew that request in November 2002.  See 38 C.F.R. § 20.704(e) (2010).

In August 2003 and July 2005, the Board remanded for additional development and in a February 2008 decision, the Board denied service connection for schizophrenia.  
The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated August 30, 2010, the Court vacated the Board's decision and remanded the case.

The Board notes that the Veteran filed a specific claim related to service connection for schizophrenia.  However, the Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability; therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also observes that the Veteran has claimed service connection for a depressive disorder.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include schizophrenia and a depressive disorder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.





REMAND

At the outset, the Board notes that in her August 2011 brief, the Veteran's attorney indicated that there may be outstanding evidence.  She indicated that of record is a Request for Information for original hospitalization dated in September 20, 1971, the records of which are not in the claims folder.  The Veteran's attorney also noted that the Veteran reported that he was treated during service in a hospital in Italy when his schizophrenia delusions began, and that a military record confirms that he was seen in January 1971 at an Italian hospital (Request for Medical Observation at Richiesta di Controllo Medico dated January 14, 1971).  Also, the Veteran's attorney reiterated that the Veteran indicated to VA that he was seen by a Dr. Ramaswaym from 1979 to 1982 for schizophrenia, as well as Dr. Gary Crawley.  In noting that these records have been not been obtained, the Veteran's attorney observed that requests were sent to the wrong addresses.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In its November 2009 Memorandum Decision, the Court stated that the Board provided an inadequate statement of reasons or bases for its decision denying service connection for schizophrenia.  The Court specifically found that the Board did not adequately explain its reliance on a January 2005 VA examination over other evidence of record, including an October 2001 VA examination report.  The October 2001 VA examiner indicated that the Veteran's schizophrenia "does appear to have its etiology during the time [the Veteran] was in the service of the United States Army."  On the other hand, the January 2005 VA examiner determined:

There was no indication from the record that the veteran experienced symptoms while in the service or shortly thereafter.  The initial onset of schizophrenia is typically from the late teens to the mid-30s, which is consistent with the case here.  Inclusion of earlier life events in a delusional framework is not indicative of any causal relationship. Given the data presented, my conclusion is that the veteran's paranoid schizophrenia, now diagnosed schizophrenia-residual type, is less likely as not related to his time in the service.

The Court also specifically indicated that the Board erroneously found the October 2001 opinion was speculative based on the examiner's use of the word "appear."  Additionally, the Court disagreed with the Board's finding that the 2001 opinion was self-contradictory because the examiner stated that the Veteran first received service for mental health in 1994 and related his schizophrenia to military in 1967 to 1971.  Lastly, the Court observed that the Board discounted of the 2001 opinion based on its reliance on the Veteran's self-report of schizophrenia in service.  Citing to various cases, including Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Court found that the Board erred since lay evidence may not be found to lack credibility because it is unaccompanied by contemporaneous evidence.  Based on the Court's conclusions, the Board finds that another examination is necessary to determine the etiology of the Veteran's current acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the original hospitalization records referenced in the Request for Information dated in September 20, 1971.  All efforts to obtain this evidence must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Obtain all outstanding service treatment records, to specially include hospitalization in Italy in January 1971.  All efforts to obtain this evidence must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3. With any necessary assistance from the Veteran and his attorney, identify and obtain all outstanding treatment records, to include but not exclusive of Dr. Ramaswaym from 1979 to 1982 and Dr. Gary Crawley.  Ensure that the correct addresses for each clinician are provided.  All efforts to obtain this evidence must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

4. Schedule the Veteran for an examination to ascertain the nature and etiology of any current psychiatric disability, including specifically an assessment as to whether any current disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should determine the diagnoses of psychiatric disorder that is either currently manifested or which has been manifested at any time during the course of the appeal.  For each identified acquired psychiatric disorder, the examiner should specify whether there is a 50 percent probability or greater that that there is a link between the current symptomatology and the Veteran's active military service.

In rendering his/her opinion, the examiner must take into account the Veteran's lay statements related to in-service symptomatology.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  If the examiner is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Readjudicate the Veteran's claim, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



